                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                             )
In re:    Lindsey Davis, III                 )        21 B 01105
                                             )
                Debtor(s),                   )        Judge Deborah L. Thorne
                                             )

                                   Notice of Objection


         The Trustee objects to the Motion to Modify Plan.




                                             Marilyn O. Marshall,
                                             Standing Trustee


                                             /s/ A. Stewart Chapman
                                             By: A. Stewart Chapman



Office of the Chapter 13 Trustee
Marilyn O. Marshall
224 South Michigan
Suite 800
Chicago, IL 60604
(312) 431-1300
